Citation Nr: 1209397	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to July 1969 and died in February 2000.  The appellant seeks benefits as the Veteran's surviving spouse.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).    

In November 2003, the appellant testified by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In August 2005, the Board denied the appellant's claim for benefits.  In April 2007, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the portion of the Board's August 2005 decision pertaining to the issue of entitlement to service connection for the cause of the Veteran's death in light of a March 2007 Joint Motion to Remand (JMR) submitted by the parties.  In November 2007, the Board remanded this issue in order to ensure compliance with VA's duties to notify the appellant of the information or evidence needed to substantiate her claim and to attempt to obtain medical treatment records from 1945 or 1946. 

In June 2008, the Board again denied the claim, and the appellant appealed the decision to the Court.  In April 2009, the parties filed another JMR asking the Court to vacate and remand the matter to the Board on the basis that the RO failed to advise the appellant that it was unable to obtain the medical treatment records from 1945 and 1946.  See 38 C.F.R. § 3.159(e).  The Court granted the motion that same month.  In September 2009, the Board remanded the matter to the RO so it could notify the appellant of its inability to obtain the potentially relevant records.  The RO notified the appellant of such in an October 2009 letter, and following the issuance of a supplemental statement of the case, returned the matter to the Board for appellate consideration. 

In April 2010, the Board denied the appellant's claim, and the appellant again appealed the decision to the Court.  In March 2011, the parties filed a JMR asking the Court to vacate and remand the matter to the Board on the basis that we failed to apply the correct statutory authority in making the determination that there was no duty to provide a medical opinion in this case.  The Court granted the motion later that month.  The case now returns to the Board following the Court's order.

The Board notes that additional argument has been received from the appellant's attorney since issuance of the November 2009 Supplemental Statement of the Case (SSOC).  However, there is no additional evidence.  (Emphasis added.)  The appellant's attorney asked for a 90-day extension of time in November 2011 to obtain and evaluate additional evidence in support of the appellant's claim.  The Board granted this extension until February 3, 2012.  As of the date of this decision, no additional evidence has been received.  Rather, as noted, a brief was submitted which is argument, not evidence.  Further, in February 2012, the appellant waived her right to initial RO consideration of the submission at that time.  In light of the foregoing, the Board will proceed with appellate review.        

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in February 2000 of aspiration pneumonitis secondary to severe dementia and left frontal cerebrovascular accident. 

2.  At the time of the Veteran's death, he was service-connected for residuals of a shrapnel wound to the right shoulder, rated as 10 percent disabling.  There were no other service-connected disabilities.  

3.  A preponderance of the evidence is against a finding that any service-connected disability was the principal cause or a contributory cause of the Veteran's death, or that the Veteran's death is otherwise causally related to service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or aggravated as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2002 & 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).    

In notice letters dated in July 2004 and January 2008, the RO explained what the evidence must show to establish entitlement to dependency and indemnity compensation (DIC) benefits and described the type of information and evidence that the appellant needed to provide in support of her claim.  The RO also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of her claim.  Further, in the January 2008 notice letter, the RO explained how VA determines the effective date once service connection has been granted as required by Dingess.  While VCAA-compliant notice in this case was provided after the initial adjudication of the claim, the timing deficiency was cured by readjudication of the claim in the November 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The appellant did not submit a detailed application for DIC benefits, and VA therefore was not required to explain why any claim made during the Veteran's lifetime was not granted.  In addition, the aforementioned letters told the appellant that to support her claim for DIC benefits, the evidence had to show that the Veteran died from a service-connected injury or disease. 

The notice letters also indicated that to establish entitlement to these benefits, the evidence had to show three elements: the cause of death, an injury, disease or other event in service, and a relationship between the cause of death and the injury, disease, or event in service. 

The Board recognizes that the notice letters did not fully comply with the Hupp requirements, because they did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death and did not make a clear distinction between the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

However, the Board finds that the error in not fully complying with Hupp was not prejudicial for the following reasons: First, in the appellant's hearing testimony, and as found in other statements of record, she expressed her contention that the Veteran's service-connected residuals of a shrapnel wound to the right shoulder substantially contributed to his death.  Thus, there is evidence that she was fully aware of the conditions for which the Veteran was service-connected during his lifetime.  In addition, during much of the time that this matter has been on appeal, the appellant was represented by an attorney.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006). 

The Court-adopted Joint Motion did not identify any defect in the Board's 2010 decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify any deficiencies with respect to VCAA notice compliance on the part of VA.  The reason for remand, as stated in the Joint Motion, as adopted by the Court, was the Board's discussion regarding the VCAA's duty to assist.

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].  In this case, this private attorney's firm has represented the appellant since 2007.  Presumably, if there were additional notification deficiencies in this case, the attorney would have argued such.  Given the Court's injunction against piecemeal litigation, the Board is confident that the notification portions of the VCAA are no longer an issue in this case.   

In addition, the Board finds that there has been substantial compliance with its February 2009 remand directive.  In this respect, the RO was directed to advise the appellant, pursuant to 38 C.F.R. § 3.159(e), that it was unable to obtain potentially relevant Federal records.  In October 2009, the RO advised the appellant of the identity of the records it had tried to obtain, an explanation of efforts VA made to obtain the records, an indication that no further efforts would be made to obtain the records, and a notice that the appellant was ultimately responsible for providing evidence necessary to substantiate her claim.  In a November 2009 email communication with the appellant's representative's law firm, a paralegal case manager indicated that the appellant had no further records to submit.  In a January 2010 letter, the appellant's attorney agreed that it appeared that the RO had satisfied the notice requirement advising the appellant that the records were unavailable.  No additional evidence was identified or submitted.  For these reasons, the Board finds that there has been substantial compliance with its remand directive.  Substantial compliance with the terms of a Board remand is sufficient to satisfy due process.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Included in the Veteran's service treatment records are records pertaining to hospitalization for a period of 62 days at the Kennedy General Hospital in Memphis, Tennessee from January 1945 to March 1945.  As will be explained in greater detail below, those records show that the Veteran was treated for a wound to the right shoulder after being struck by a bomb fragment during a Japanese air raid on Leyte Island on November 1, 1944.  While exhaustive efforts were made to locate records showing alleged hospitalization for a psychiatric condition in 1945 or 1946 based solely on the appellant's contention that the Veteran was hospitalized for psychiatric care in service, such efforts yielded negative results.  In January 2008, a request was made to obtain these records from the Memphis VA Medical Center (VAMC).  A response was sent detailing the history of the facility.  A call was also made to the Memphis VAMC in January 2008 inquiring about any satellite clinics at which the Veteran could have sought treatment at this time.  The Report of Contact indicated that no outpatient clinics for that facility existed until approximately 2003.  A request was also made for clinical records for active duty inpatient treatment for a psychiatric condition from October 1, 1945 to January 19, 1946 at Fort Bragg, North Carolina.  A February 2008 response indicated that no records were located.  All available records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim. VA has fulfilled its duty to assist. 

In further regard to VA's duty to assist in claims development, the Board notes that VA obtained a medical opinion in connection with the claim in April 2001.  In that opinion, the examiner addresses the relationship between the service-connected shrapnel wound and the Veteran's death.  While the opinion does not directly address the appellant's second theory of entitlement, i.e., that the Veteran had PTSD that caused other disabilities that resulted in death, the Board finds no need to obtain further medical opinion addressing such theory of entitlement.  

The Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A(a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.
   
In this case, there is no credible evidence showing that the Veteran suffered from PTSD during his lifetime.  As explained below, the medical opinion from a private pulmonary specialist, Dr. E.M., which concluded that the Veteran had severe posttraumatic stress throughout his life due to his war-related experience is beyond the scope of his medical expertise.  His medical expertise is shown to be in the area of pulmonary disorders, not mental disorders.  Further, his opinion was not based on mental evaluation of the Veteran but on review of "limited medical records" and an inaccurate and incredible history provided by the appellant.  [The determination that the appellant's statements are both inaccurate and incredible is detailed below.] Therefore, he did not have adequate facts and data on which to base his opinion.  Moreover, the opinion provided by Dr. E.M. is conclusory and unsupported by any rationale.  For all these reasons, the opinion is neither credible nor probative evidence that the Veteran had a diagnosis of PTSD during his lifetime.  

Further, the Board notes that there is no credible evidence that the Veteran had psychiatric problems in service as he consistently denied having psychological problems during that time and made no mention of having any psychiatric problems allegedly related to service until 1992, approximately 23 years after service.  Notably, at that time, the Veteran was filing a claim for disability compensation benefits.  Because he was suffering from dementia, his ability to communicate accurately about his psychiatric history was significantly compromised.  See, e.g., the July 1992 psychiatric examination report.  The history provided at the 1992 psychiatric examination was obtained from the appellant.  While she reported that the Veteran's mother had told her that he had been hospitalized for emotional problems immediately after service, she made no mention of having any personal knowledge of any psychiatric symptomatology close in time to the Veteran's period of active service.  Instead, she stated that the Veteran had been seeking outpatient treatment for the "past three or four years."   Thus, for these reasons and for reasons explained below, the appellant's lay account of in-service psychiatric hospitalization and mental instability shortly after service is not credible evidence.  Although the Veteran had dementia at the time of his death, it is not shown to have manifested until many years after separation from active service, and there is no indication that it was related in any way to the Veteran's period of active military service.  

Further, the appellant has provided the aforementioned private medical opinion addressing the relationship between PTSD and the Veteran's death.  However, the Board ultimately does not find it to be competent or credible evidence of a PTSD diagnosis or a relationship between PTSD and the Veteran's death, as previously explained.      

Thus, as there is no competent or credible evidence to review indicating that the Veteran was diagnosed with PTSD during his lifetime, and also no credible evidence to review indicating in-service psychiatric symptomatology, there is no probative evidence upon which a medical professional could base an opinion in this case.  Therefore, the Board finds that there is no reasonable possibility that obtaining further medical opinion would aid in substantiating the appellant's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra. 


II.  Pertinent Law, Facts, and Analysis

In this case, the appellant is claiming entitlement to service connection for the cause of the Veteran's death from aspiration pneumonitis, which she contends was caused by the service-connected shrapnel wound or by PTSD. 

The Board has thoroughly reviewed all the evidence in the claims file.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran's death certificate shows that the immediate cause of death was aspiration pneumonitis with multiple risk factors.  Conditions giving rise to the immediate cause were severe dementia and left frontal cerebrovascular accident.  Other significant conditions contributing to death but not resulting in the underlying cause were severe dementia, a seizure disorder, and left frontal cerebrovascular accident.  At the time of his death, service connection was in effect for residuals of a shrapnel wound to his right shoulder.  The disability was rated as 10 percent disabling. 

The appellant advances two theories in support of her claim. First, she alleges that the Veteran's death was brought on by shell fragments in his lung; that the foreign bodies in the lung caused colds and pneumonia and ultimately resulted in aspiration pneumonitis and death. Secondly, she alleges that the Veteran developed posttraumatic stress disorder (PTSD) as a result of his experiences during World War II, that PTSD caused hypertension, that hypertension caused cerebrovascular accidents, and that cerebrovascular accidents led to dysphagia and severe aspiration pneumonia resulting in death. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board will address each theory in turn: 

First, the preponderance of the evidence is against a finding that that residuals of a shrapnel wound to the shoulder caused colds and pneumonia and ultimately resulted in aspiration pneumonitis and death.  The Veteran's service treatment records clearly show that he had a right shoulder shrapnel wound in 1944, that he continued to serve on active duty for over twenty-five years, and that he was discharged with only minor scarring to the right shoulder and no limitation of function in the right shoulder.  The competent and probative evidence does not show, however, that the right shoulder shrapnel wound affected the lung, caused colds or pneumonia, or resulted in the aspiration pneumonitis that caused death. 

In this respect, the Board finds the April 2001 VA examiner's opinion to be the most probative evidence addressing the question of the relationship between the service-connected disability and death.  In that opinion, a VA examiner, who was a respiratory specialist, reviewed the Veteran's claims folder and determined that the aspiration pneumonia experienced by the Veteran at the time of his death was due to vomiting and inhaling gastric fluids into the lungs and not as a result of a penetrating wound from outside the lung.  He further opined that aspiration was secondary to dementia and the severe disability caused by previous cerebrovascular accident and not from the service-connected shrapnel wound.  In support of his opinion, he noted that his review of the x-ray evidence did not reveal shrapnel fragments in the lung, and concluded that it was not as likely as not that the residual shrapnel fragments in the Veteran's right shoulder caused or contributed to the condition that ultimately brought about his demise. 

Here, the VA medical opinion in April 2001 is based on sufficient facts, included a review of the Veteran's claims file, is the product of reliable principles, and included an application of the principles to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, the reviewing physician has specialized expertise in the area of respiratory disorders.  For those reasons, the Board affords the opinion great probative value.   

Thus, in consideration of the foregoing, the Board finds that the Veteran's service-connected right shoulder shrapnel wound was neither the principal nor a contributory cause of the Veteran's death as it did not contribute substantially or materially to the Veteran's death, it did not combine with other disability to cause death, nor did it aid or lend assistance to the production of death.  There is no persuasive evidence supporting the theory that retained metallic bodies in the Veteran's shoulder caused a lung disorder that resulted in the terminal pneumonitis nor that the retained metallic bodies weakened the Veteran's immune system to such a degree that it caused the development of the terminal pneumonitis. 

The Board has considered the appellant's hearing testimony.  In that testimony, she states her belief that metal in his lungs caused colds and pneumonia and ultimately led to his death.  While the appellant is certainly competent to discuss symptoms she observed, there are limits to her ability to relate her late husband's shrapnel wound to the shoulder to his death.  As a lay person, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions when such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2009) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, she is not competent to offer an opinion as to whether the Veteran had shrapnel in the lungs and whether the service-connected disability ultimately factored into his death.  These matters require competent medical evidence.   Thus, her opinion is afforded no probative value and is certainly outweighed by the April 2001 VA medical opinion provided by the respiratory specialist discussed above.  

As to the appellant's second theory, the Board again finds that the preponderance of the evidence is against a finding that the Veteran had PTSD or that a psychiatric disorder related to service caused or aggravated various comorbid disabilities that ultimately resulted in death.  The Board is of course aware of the December 2003 opinion from E.M., M.D. indicating that the Veteran had posttraumatic stress, that posttraumatic stress caused hypertension, that hypertension may have caused multiinfarct dementia and that "the dysphagia leading to aspiration pneumonia probably was caused by his previous multiple cerebral infarctions, due to longstanding hypertension, and should be considered a service related medical problem."  However, the medical opinion is provided no probative value for reasons explained below.   

The Board is well aware that it cannot disregard Dr. E.M.'s opinion solely on the rationale that it is based on a history given by the appellant, see Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006); the Board does not do so here. 

In his opinion, Dr. E.M. primarily relies on the appellant's statement that the Veteran was hospitalized for psychiatric care in service in 1945 and in Memphis, Tennessee in 1946.  However, the history of in-service hospitalization for psychiatric problems as provided by the appellant and relied upon by the physician is not supported by the record.  

First, there are no records pertaining to any alleged psychiatric care in service of record.  The service records, which include statements made by the Veteran during service, do not indicate any psychological problems therein.  Instead, the records show that the Veteran served until 1969 (i.e., a period of 23 years after the alleged hospitalization) and are completely devoid of any finding or treatment of psychiatric problems, to include posttraumatic stress.  They further show that the Veteran denied having any psychiatric symptomatology on medical history reports completed in 1951, 1955, 1967 and 1968.  While he did report some trouble sleeping over the past few weeks before a 1964 examination, he provided no further explanation at that time and subsequently denied having such difficulties in 1967, 1968, and 1969.  Further, when he separated from active service, he completed a medical history report wherein he denied ever having trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Although the Veteran noted on those reports his history of being hospitalized and treated for the shrapnel wounds, he never reported the hospitalization alleged by the appellant for psychiatric problems in 1945 or 1946 on these service records.  Because these statements made by the Veteran were made contemporaneous to service, and because they were based on his personal knowledge of his history (as opposed to the appellant's lack of personal knowledge), they are deemed credible and afforded significant probative value.    

While the Board notes that the appellant's attorney points to a 1955 request for waiver of "mental requirements" for the purpose of reenlisting as evidence the Veteran had psychiatric problems during service, the 1955 memo actually only indicates that it had been discussed with the Veteran that "he must put out extra effort on the job".  There is no indication that the Veteran was experiencing emotional problems at that time.  This conclusion is bolstered by the fact that the Veteran completed a report of medical history in 1955 wherein he denied having or ever having psychiatric symptomatology, as noted above.  

The appellant's attorney has also referenced the fact that the boxes reporting depression/anxiety and having been a mental patient on the 1955 report of medical history were initially checked "yes" but later changed to "no" and initialed by the Veteran as evidence that the Veteran had psychiatric problems during service.  However, the fact that the Veteran changed his answer to "No" and initialed the response makes his intended answer clear.  Further, on the same report, he denied having a history of nervous trouble of any sort.  The definitive statements made by the Veteran do not indicate that he had psychiatric problems at that time and are deemed credible.      

In addition, it is notable that the appellant has no personal knowledge of the Veteran's alleged hospitalization for psychiatric care and appears to have provided inconsistent statements regarding the alleged in-service psychiatric hospitalization and/or psychiatric problems.  The appellant reported at the June 1992 VA psychiatric examination conducted in connection with the Veteran's 1992 claim seeking service-connected compensation benefits for a nervous condition that she was told by the Veteran's mother that he was hospitalized in Memphis for emotional problems immediately after he came home from service and, notably, made no mention of any in-service psychiatric hospitalization. (Emphases added).  Even if we assume that she inadvertently failed to state that the Veteran was hospitalized after his overseas service (as she reportedly told Dr. E.M.), her 1992 statement made long before her current claim clearly shows that she had no personal knowledge of the Veteran's alleged psychiatric hospitalization.  

The Veteran's attorney has specifically referenced a service treatment note dated February 6, 1945 indicating that the Veteran was "transferred to convalescent hospital via B5" and released from a Memphis hospital in March 1945 as evidence in support of the appellant's lay report that the Veteran had in-service psychiatric hospitalization.  See February 2010 Written Brief.  There is, indeed, a progress note that includes such written notation included among the Veteran's service treatment records.  However, the attorney's characterization of this evidence is both disingenuous and misleading as it fails to discuss or consider the context of the notation in relation to the totality of the service medical evidence regarding the Veteran's hospitalization during that time, to include notations on the very same progress note.  As will be explained below, the service treatment records clearly show that the Veteran was being treated for a shell fragment wound resulting from being struck in the right shoulder.  There is no ambiguity, as has been suggested by the attorney, as to the reason for the Veteran's hospitalization.  In fact, the service records pertaining to hospitalization provide evidence against the claim.  The pertinent evidence is detailed as follows.      

The Board notes that a final summary report pertaining to the Veteran's hospitalization includes a medical history relating that the Veteran was struck in the right shoulder by a bomb fragment during a Japanese air raid on Leyte Island on November 1, 1944.  As noted in the medical history portion of the report, he was evacuated to a hospital near Leyte where x-rays showed no fracture, and the wound was debrided under sodium pentothal anesthesia.  He was passed back to the 54th general hospital where he received dressings and observation.  He was then transferred to the ZOI where he arrived at Letterman GH on January 19, 1945 and at KGH on January 27, 1945.  The diagnosis was noted as: "wound, perforating, right shoulder, posterior, moderate; point of entrance, above the superior angel of the right scapula involving muscle tissue, incurred as a result of enemy action on Leyte Island, 1 Nov 44."  It was further noted that the injury was incurred in line of duty and the noted disposition was "Convalescent Hospital."  It was further noted, in a March 1945 notation on the report, that the Veteran was seen by staff of the Surgical Annex in conjunction with the Orthopaedic liaison officer and the decision was made for the Veteran to return to duty.  It was noted that the Veteran left on furlough on February 15, 1945 and returned on March 16, 1945.  There was not one reference to the Veteran needing psychiatric treatment during that period.    

Another service treatment note reveals that the Veteran was admitted to Kennedy General Hospital in Memphis, Tennessee on January 27, 1945, transferred from Letterman General Hospital in San Francisco California.  It was noted that the Veteran had arrived in the continental U.S. on January 19, 1945 via ship.  He was noted to have a shell fragment wound penetrating the right shoulder posterior, with point of entrance over the right scapula upper third and involving muscle tissue sustained on November 1, 1944, Leyte Island, P.I.  It was noted that the Veteran had been engaged in combat against the enemy.  The special treatment was noted to be "General Surgery".  The disposition also noted that the Veteran was ordered to return to duty and was healed.  The date of disposition was March 30, 1945, with notation that the Veteran had been hospitalized for a total of 62 days.  Again, there is not one reference to the Veteran receiving psychiatric treatment. 

The Disposition of Patient report dated March 30, 1945 notes that the Veteran was admitted to KGH in Memphis, Tennessee on January 27, 1945 and was found to be physically fit for non-combat duty.  It was noted that the Veteran was discharged from the hospital on March 30, 1945.  There is no indication of any psychiatric problems.    

Further, on the very same progress note referenced by the attorney as evidence to support the appellant's contention that the Veteran was hospitalized for psychiatric care in service, there is a March 21, 1945 entry noting that the Veteran was seen by an orthopedic liaison officer on return from furlough and the decision was made for him to return to active duty.  The entry unequivocally shows that the Veteran had received orthopaedic treatment during his hospitalization.  There is no indication that he had any psychiatric treatment or otherwise manifested psychiatric problems.  Further, it is particularly notable that his profile was noted as "2 2 1 1 1 1" in the March 21, 1945 entry.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The report shows that the Veteran's profile contained the annotation of "1" in the psychiatric category ("S").  If the Veteran had been hospitalized for psychiatric care during this period, as has been asserted by the appellant, it is highly unlikely that his psychiatric condition would have been determined to be at a high level of fitness.      

Thus, when viewed with the totality of the evidence, it is clear that the Veteran's hospitalization from January 1945 to March 1945 was for treatment of a physical condition (i.e., injury to the right shoulder sustained during war), rather than any psychological problems.  There is absolutely no indication that the Veteran had any psychiatric treatment during his period of hospitalization.  Medical providers repeatedly reference his shell fragment wound and orthopaedic treatment, with no reference to any psychological problems.  Further, the March 21, 1945 entry on the progress note showing an annotation of "1" for psychiatric condition is afforded significant probative value and weighs heavily against the appellant's assertion of psychiatric care during the period.  The service medical evidence is particularly persuasive because it was written contemporaneous to service and was based on observation and treatment of the Veteran at that time.  After weighing such evidence against the appellant's lay assertion, the Board finds the service medical evidence to be of greater probative value.  
  
Also, the appellant testified before the undersigned in 2003 that she had known the Veteran since she was a child and that she had observed him "hollering" and demonstrating mental instability after his overseas service.  However, when asked if she knew if the Veteran had ever been diagnosed with a psychiatric condition, she replied that she did not know because the Veteran would not talk to her about his military experiences.  It is also notable that she did not mention having observed the Veteran demonstrate mentally unstable behavior after his overseas service when reporting what she knew of his psychiatric history at the 1992 psychiatric examination.  

In light of the inconsistencies discussed above, the Board does not find the appellant's report of in-service psychiatric hospitalization or psychiatric problems shortly after service to be credible.  The highly probative evidence contemporaneous to service does not indicate that the Veteran suffered from psychological problems or was hospitalized for psychiatric problems in service.  Indeed, service treatment records are completely devoid of any mention of psychiatric problems and even show that he was repeatedly and consistently psychiatrically evaluated as normal.  There is even a notation that the Veteran had a high level of psychiatric fitness in March 1945, which is during the period when the appellant has alleged in-service psychiatric hospitalization.  Further, it is notable that when the Veteran was hospitalized at a private facility for a cough and chest pain in January 1982, he related a medical history that included hypertension and an ulcer.  He made no mention of having a history of experiencing or being hospitalized for psychiatric symptoms.  The Board finds this evidence to be more credible and of far greater probative value than the appellant's unsupported lay assertion.  

Furthermore, while the Veteran did file a claim for service connection for a nervous disorder in May 1992, by the time he was psychiatrically examined in July 1992, his senile dementia had progressed to a point that he was unable to communicate effectively.  The appellant's attorney points to the Veteran's 1992 claim form, wherein the alleged hospitalization is referenced, as persuasive evidence from the Veteran himself that the hospitalization occurred.  However, not only was the Veteran senile at that time, but the more credible and probative statements from the Veteran are the ones more contemporaneous in time to the alleged hospitalization.  As noted above, with the exception of trouble sleeping in 1964, the Veteran never alleged during service that he had ever experienced psychiatric symptoms or that he had ever been hospitalized for such.  Also, the Veteran stated at the July 1992 VA psychiatric examination that he had never been hospitalized for psychiatric problems.  With contradicting statements provided by the Veteran in 1992 regarding an alleged hospitalization in service, it is impossible to tell which of his statements was correct, as he was suffering from senile dementia.  However, the statement on the claim form is certainly not found to be more persuasive than the Veteran's multiple statements made contemporaneous to service, many years before the onset of his dementia.    

In consideration of the foregoing, the Board finds that the credible and probative evidence in the record contradict the history provided by the appellant that formed the basis of Dr. E.M.'s opinion.  See Kowalski, 19 Vet. App. at 179; Coburn, 19 Vet. App. at 432 (reliance on a Veteran's statements renders a medical report incredible if the Board rejects the statements of the Veteran).  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  For reasons explained above, the Board does not find the appellant's report of the Veteran having been hospitalized in service for psychiatric problems or having psychiatric symptomatology shortly after separation from service to be credible evidence.  See Cartright, supra.    

As noted, when evaluating medical opinions, the Court has indicated that the Board should consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, as previously addressed, the Board finds the opinion relies on inaccurate facts and insufficient data.  In addition, the probative weight of the opinion is significantly diminished by the fact that the physician does not have expertise in diagnosing psychiatric disorders.  His letterhead refers to the fact that he is a pulmonary medicine consultant.  Thus, while he is certainly competent to render a medical opinion in a case involving pulmonary disabilities, he is not shown to have any expertise in the areas of mental disorders to render a competent diagnosis of PTSD or to link such to the development of hypertension and other comorbid disabilities.  Finally, the physician does not provide sufficient rationale in linking PTSD to hypertension, hypertension to stroke, stroke to dysphagia, leading to aspiration pneumonitis and death.  Rather, he just makes a conclusory statement.

Thus, in summary, the Board notes that the credible and probative evidence of record does not show that the cause of the Veteran's death is in any way related to a service-connected disability.  In the April 2001 medical opinion, a VA respiratory specialist found no relationship between the Veteran's death and his service-connected shrapnel wound residuals.  Also, the credible and probative evidence of record does not show that the Veteran suffered from a psychiatric disorder related to service.  The Veteran has not been diagnosed with PTSD by a competent mental health professional.  Additionally, there is no credible evidence of psychiatric problems in service or shortly thereafter.  Instead, the credible and probative evidence first shows psychiatric problems (i.e., dementia) many years after separation from service, and such disability is not shown to be linked in any way to the Veteran's period of active service.  Although the appellant indicated that she had additional evidence to submit in support of her claim and requested a 90-day extension of time for submission, only additional argument was received.  No further evidence was submitted.     

For these foregoing reasons, we find that a preponderance of the evidence weighs against the appellant's claim for service connection for the cause of the Veteran's death and, consequently, her appeal is denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


